Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 19,
2018.




                                   In The

                  Fourteenth Court of Appeals

                            NO. 14-17-01012-CV


   PINNACLE EXPLORATION PARTNERS LLC., KEVIN DIVER,
PINNACLE EXPLORATION PARTNERS II, LLC., OWASHI HOLDINGS
      INC., BLUE OCEAN ENERGY CONSULTING, PINNACLE
    EXPLORATION PARTNERS CORP., AND MANEKI USA LLC.,
                         Appellants

                                     V.

                          DAGDA LTD., Appellee

                 On Appeal from the 295th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2016-14455


              MEMORANDUM                      OPINION

     This is an appeal from a judgment signed October 2, 2017. On July 6, 2018,
the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                          2